Exhibit 10.56

 

[g131271kmi001.jpg]

 

AGREEMENT dated 12th July 2004

 

Parties

 

Riverdale Estates Ltd (“The Landlord”)

 

 

 

 

 

Vidus Ltd (“The Tenant”)

 

 

Felaw Maltings (North Building)

 

 

48 Felaw Street

 

 

Ipswich

 

 

Suffolk

 

 

IP2 8HE

 

 

 

Property

 

The dwelling house situated at and being :-

 

 

12 St Nicholas Court
Friars Street

 

 

Ipswich

 

 

Suffolk

 

 

IP1 1TG

 

Together with the Fixtures, Furniture and Effects therein and more particularly
specified in the Inventory signed by the parties.

 

Term

 

A term certain of 12 months from the 12th day of July 2004

 

 

 

Rent

 

£1725.00 incl VAT (@17.5%)(nevertheless as hereinafter provided) for every
calendar month.

 

 

 

Payable

 

in advance by equal calendar monthly payments on the 12th day of every month
during the term of the lease.

 

Terms & Conditions

 

1.                                       The Landlord lets and the Tenant takes
the property for the Term at the Rent payable as above.

 

2.                                       This Agreement creates an assured
shorthold tenancy with in Part 1 Chapter II of the Housing Act 1988 and the
provisions for the recovery of possession by the Landlord in Section 21 thereof
apply accordingly, save where the Landlord serves a notice under paragraph 2 of
Schedule 2A of that Act.

 

3.                                       Where the context admits :-

 

a)                                      “The Landlord” includes the persons for
the time being entitled in reversion expectant on the tenancy on the tenancy

 

b)                                     “The Tenant” includes the persons
deriving title under the Tenant

 

1

 

Residential Lettings & Property Management

3 Wherry Lane, Ipswich, Suffolk IP4 1LG

Telephone: 01473 217600  Fax: 01473 287408

 

www.riverdaleestates.co.uk

 

Registered Office: Saxtead Bottom Farm, Saxtead Suffolk IP13 9QS

Company Registration in England, Number 3280625

 

--------------------------------------------------------------------------------


 

c)                                      in this Agreement for all covenants made
by the Tenant the masculine shall be deemed include the feminine

 

d)                                     references to the Property include
references to any part or parts of the Property and to the Fixtures, Furniture
and Effects or any part of them.

 

4.                                      THE TENANTS COVENANTS

 

The Tenant agrees with the Landlord:-

 

(1)                                  To pay the Rent in advance by equal monthly
payments on the 12th day of each month the due date without deduction and by the
method specified to the Tenant in writing by the Landlord, whether such Rent be
formally demanded or not. The first payment of Rent is to be made on 12th July
2004.

 

(2)                                  To pay the Deposit of £2000.00 to Riverdale
Estates Ltd on the signing of this Agreement. The Deposit is to be held by the
Landlord as security towards the Tenants liability for the due performance of
his covenants. The Deposit is not repayable until after possession has been
given up to the Landlord and until after the Landlord has had a reasonable
opportunity to inspect the Premises and quantify the deductions, if any, to be
made therefrom (such period not to exceed 6 weeks). The balance will be sent to
the Tenants forwarding address.

 

(3)                                  Not to set off against the rent the Deposit
referred to herein.

 

(4)                                  To pay for any and all the electric power
supplied to the Premises during the tenancy and to pay all charges for the use
of any telephone and cable services at the Premises during the Tenancy. Where
necessary, the sums demanded by the service provider will be apportioned
according to the duration of the tenancy. The sums covered by this clause
include standing charges or other similar charges and Value Added Tax as well as
any charges, which may be made for actual consumption.

 

(5)                                  Not to change any of the service providers
without the written consent of the Landlord.

 

(6)                                  Should the Tenant have hired a television
receiver video equipment cable equipment or similar he will arrange for its
return to the hirer at the end of the Tenancy.

 

(7)                                  To make good all damage occasioned to the
Premises or to any part of the Building through any breach of the obligations
set out in clause 4(14) hereof or through any improper use by or the negligence
of the Tenant, or the servants, or agents for the Tenant, or any person for the
time being in or using the Premises or through the stopping up, overflowing or
leakage of any of the said taps, baths, washbasins, WCs, sinks, cisterns,
heaters, pipes, fittings or apparatus due to the negligence of the Tenant or any
such persons as aforesaid PROVIDED THAT this subclause shall not impose any
liability upon the tenant which is cast upon the Landlord by Section 11 of the
Landlord and Tenant Act 1985 as amended by Section 116 of the Housing Act 1988
and the Gas Safety (Installation and Use) Regulations 1994 as amended.

 

(8)                                  Subject to the provision for approval
referred to in clause 2(41) hereof in respect of the decoration of the Premises
to hold in the same repair order and condition as specified in the said
Inventory (fair wear and tear and damage by the Insured Risks only expected) the
interior of the premises together with glass and fixtures and fittings of the
Premises and all the contents.

 

2

--------------------------------------------------------------------------------


 

(9)                                  Ensure all electrical gas and other
appliances are kept in good working order and to pay for the immediate
replacement of any parts, which have become defective through negligence or ill
treatment by the Tenant or any invitee of the Tenant and to replace all light
bulbs batteries and electrical fuses, which become defective.

 

(10)                            Subject to the Landlords obligations in clause
7(1) hereof to keep the furniture and effects specified in the Inventory or
forming part of the contents together with the interior of the Premises clean
and in the same repair order and preservation as at the commencement of the
tenancy (fair wear and tear and Damage by the Insured Risks only excepted) and
so far as possible forthwith to replace with articles of the same sort and equal
value such as may be lost, broken or destroyed or to compensate the Landlord in
damages for any omission to replace as aforesaid and to repair and make good
such articles as may be damaged (except as aforesaid) and not to permit or
suffer any of the said furniture or any substituted furniture or effects to be
removed from the Premises otherwise than for necessary repairs (whereupon
written notice thereof shall be given to the Landlord) without the consent of
the Landlord

 

(11)                            Subject to the Landlords obligations in clause 7
hereto ensure that all taps, baths, wash basins, WCs, cisterns, domestic water
heaters and internal pipes together with drains gullies downpipes and gutters in
or connected with the Premises are kept clean and open and not to damage the
pipes wires conduct fittings or appliances within or exclusively serving the
premises.

 

(12)                            To give the Landlord written notice of any
damage destruction loss or happening to the Premises or the contents howsoever
caused immediately it comes to the attention of the Tenant.

 

(13)                            In the event that the Landlord gives to the
Tenants written notice of any failure to carry out any repairs which are the
obligation of the Tenant under this Agreement the Tenant agrees to carry out
such repairs within one month of receiving such notice or immediately in the
case of an emergency failing which the Landlord or his agents and workmen shall
be entitled to enter the Premises to perform the said works the cost of which
will be paid by the Tenant to the Landlord upon demand.

 

(14)                            At the determination of the Tenancy to ensure
that all linen (if any) is freshly laundered and to have professionally cleaned
all counterpanes blankets duvets carpets upholstery curtains and other articles
set out in the Inventory or articles substituted for the same which shall be
shown by the reference to the Inventory to have been soiled during the Tenancy
but in any event to have the carpets professionally cleaned at least once in
every twelve months throughout the Tenancy.

 

(15)                            To give notice to the Landlord or proper
sanitary authority in the event of disinfection or fumigation being required in
consequence of the occurrence of any infectious or contagious illness or
infestation of rats mice fleas insects and the like on the Premises and to bear
the cost of any remedial action taken and further to pay for the cost of
redecoration when necessary and replace or pay for the replacement of any
articles which require to be destroyed on account of such infection infestation
or contagion.

 

3

--------------------------------------------------------------------------------


 

(16)                            To indemnify and hold harmless the Landlord
against all costs and expenses howsoever arising from any breach on the part of
the Tenant of the Agreement.

 

(17)                            To keep clean all panes or glass whether in
doors, windows or roof-lights and to replace such of them as may be or become
damaged or broken for whatever reason (damage caused by accidental fire
excepted).

 

(18)                            To place all refuse in refuse in a proper
receptacle and to ensure that rubbish is regularly collected by or on behalf of
the local authority.

 

(19)                            Not to commit or allow to be committed any waste
or spoll on or about the premises.

 

(20)                            Not to remove any of the Fixtures Fittings
Furniture or Effects from the Premises.

 

(21)                            To allow the Landlord or anyone with Landlord’s
written authority together with any workman and necessary appliances to enter
the Premises at reasonable times of the day to inspect its condition and state
or repair and to effect any necessary repairs if the Landlord has given 24 hours
notice beforehand and not to interfere with or obstruct any such persons.

 

(22)                            In cases of emergency to allow the Landlord or
anyone with the Landlord’s authority to enter the Premises at any time and
without Notice.

 

(23)                            To use the Premises as a private dwelling-house
only. This means that the Tenant must not carry on any profession trade or
business at the Premises and must not allow anyone else to do so.

 

(24)                            Not to alter or add to the Premises or do or
allow anyone else to do anything on the Premises which might increase the fire
insurance premium.

 

(25)                            Not to do or allow anyone else to do anything on
the Premises which may be a nuisance to, or cause damage or annoyance to the
Landlord or the tenants or occupiers of any adjoining Premises.

 

(26)                            a)  Save as mentioned in clause 29 b) below not
to assign, underlet, charge, or part with or share possession of the Property or
any part thereof of the fixtures, fittings, furniture and effects.

 

b)  The Tenant may allow the property to be occupied by the Occupant and the
Occupant’s family the Occupant being an employee of the Tenant or the Employer.

 

c)  The Tenant will take all reasonable steps to ensure that the Occupant is
aware of and complies with the terms of this Agreement in so far as they relate
to the use and occupation of the Property.

 

(27)                            Not to permit any person to occupy the Premises
as a licensee or invitee.

 

4

--------------------------------------------------------------------------------


 

(28)                            To give the Landlord a copy of any notice given
under the Party Wall etc Act 1996 within seven days of receiving it and not to
do anything as a result of the notice unless required to do so by the Landlord.

 

(29)                            Upon receipt of any notice direction or order
affecting or being likely to affect the Premises and whether served on the
Tenant personally or by any other means to deliver such a copy of such a notice
to the Landlord within seven days of receiving it.

 

(30)                            To immediately forward to the Landlord any post
or other items delivered to the Premises addressed to him.

 

(31)                            At the expiration or sooner determination of the
Tenancy hereby created to yield up the Premises and all additions thereto and
all fittings and the Landlords fixtures therein and also the Contents or the
articles substituted for any of the Contents in such a state of repair condition
order preservation and cleanliness as shall be in accordance with the Tenants
stipulations herein contained and as regards the furniture and effects in the
rooms and the places in which they were at the commencement of the Tenancy so
that the Premises are ready for immediate re-occupation.

 

(32)                            To hand over to the Landlord or his
representative on the last day of the Tenancy whether on its expiration or
sooner determination all keys to the Premises and in the event of the Tenants
failure to comply with this sub-clause the Landlord shall have the right to
change all security locks to the Premises at the Tenants expense.

 

(33)                            In the event that the Tenants goods or any item
or any possessions belonging to members of the Tenants household shall not have
been removed from the Premises at the time of expiration or sooner determination
of the tenancy to pay to the Landlord damages at the rate equal to the rent then
payable for the Premises until the Tenant shall have removed all such goods and
in the event of them not being removed the Landlord shall be entitled to remove
the same at the sole risk of the Tenant and to charge the Tenant for the cost of
removal and disposal and in addition the Tenant undertakes to pay to the
Landlord all additional expenses incurred by the Landlord in checking the
Inventory which cannot be checked until all goods and possessions belonging to
the Tenant or members of his household have been removed.

 

(34)                            In the event that the washing machine and tumble
dryer (if any) serving the Premises malfunctions for whatever reason and causes
damage to the Tenants contents within, then the Tenant agrees not to make a
claim against the Landlord or the Landlords Insurers for any recompense or
compensation for any such loss of damage suffered.

 

(35)                            In the event that the refrigerator and freezer
(if any) ceases to properly function with the result that any comestibles
contained in the said appliance(s) and belonging to the Tenant thaws or becomes
damaged or otherwise unsafe for human consumption and as a consequence requires
to be destroyed or discarded then the Tenant agrees not to seek reimbursement
from the Landlord for any loss or inconvenience suffered.

 

(36)                            Not to do or permit or suffer to be done any act
or thing which may render void or voidable any policy of insurance on the
Premises or the building or any part thereof or on the Contents or which may be
cause an increased premium to be payable in respect thereof and to repay to the
Landlord on demand all sums from time to time paid by way of increased premiums
and all expenses incurred by the Landlord in or about any renewal of such policy
rendered necessary by a breach of this sub clause.

 

5

--------------------------------------------------------------------------------


 

(37)                            Not to make or have made any duplicate keys to
the premises nor to replace nor add any new locks to the Premises without the
previous written consent of the Landlord (except in emergency) and the Tenant
undertakes that on full set of keys to the new locks shall at all times be
provided at the Tenants expense to the Landlord.

 

(38)                            Not to carry out any decoration to the Premises
nor any part thereof without the prior written consent of the Landlord and not
to alter nor interfere with the construction or arrangement of the Premises or
the fixtures and fittings therein belonging to the Landlord for which the
Landlord is responsible or alter injure or affix anything to the walls or damage
the floors wiring pipes or drains of the Premises and further not to alter or
have made altered or extended any electrical wiring plumbing or gas installation
on the Premises.

 

(39)                            Not to place leave or cause to be left anything
in any entrance landing passage stairway lift or common part of the building (if
any) any not to throw or allow to be thrown anything whatsoever from any window
of the Premises.

 

(40)                            Not to cause or permit any offensive or
inflammable material to collect in or on the Premises and not to use or permit
to be used any heater fuel of which is of a dangerous nature.

 

(41)                            Not to erect or permit to project outside the
Premises any wireless satellite dish or television aerial without the prior
consent in writing of the Landlord.

 

(42)                            Not to commit or allow the commission upon the
Premises of any act which could lead to the prosecution of the Landlord under
the misuse of Drugs Act 1971 or any statutory enactment which replaces or
modifies the same not bring nor permit the keeping of any lawful drugs or
prohibited substances upon the Premises.

 

(43)                            During the last 60 days of the tenancy to allow
the Landlord or his Agents to enter and view the Premises with prospective
tenants at reasonable times of the day.

 

(44)                            Not to change the telephone number(s) allocated
to the Premises at the date of this Agreement.

 

(45)                            To indemnify the Landlord in respect of any
costs incurred by the Landlord in enforcing the terms of this Agreement against
the Tenant.

 

(46)                            In the event of the Tenants lease being
forfeited or determined before the expiry of the Term to indemnity the Landlord
in respect of:

 

a)                                      Any costs incurred by the Landlord in
finding new tenants for the Premises.

b)                                     Any difference in rent between that due
by the Tenant under the terms of this Agreement and the rent paid by the new
tenants for the remainder of the period covered by this Agreement.

c)                                      The rent due under this Agreement for
any period of this tenancy prior to the end date where the Landlord has been
unable to let the Premises to new Tenants.

 

6

--------------------------------------------------------------------------------


 

(47)                            To pay all expenses incurred by the Landlord
incidental to the preparation and service of notices under section 146 of the
Law of the Property Act 1925 not withstanding that forfeiture is avoided
otherwise than by relief granted by the court.

 

(48)                            Not to keep or allow to be kept on The Premises
any animal or bird or domestic pet without first obtaining the Landlords written
consent such consent to be revocable at will by the Landlord.

 

(49)                            Not to leave the Premises unoccupied for more
than twenty-eight consecutive days without giving notice to the Landlord.

 

(50)                            Not smoke or allow any substances to be smoked
on Premises.

 

(51)                            The windows should be cleaned at least every
three months and at the end of the Tenancy.

 

(52)                            The Landlord should be given access to inspect
the Premises by prior arrangement at quarterly intervals throughout the tenancy
and as directed by the lease in the final part of the tenancy.

 

5.                                      LATE RENT PENALTY

 

Provided that if the Rent or any instalment or part thereof shall be in arrears
for fourteen days, without prior agreement, after the same shall have become due
(whether legally demanded or not) an interest charge calculated as 5% above the
base rate of the Bank of England on the day due on any outstanding Rent.

 

6.                                      BREACH OF AGREEMENT

 

Provided that if there shall be a breach of any of the agreements by the tenant,
the Landlord may re-enter the Property and immediately thereupon the tenancy
shall absolutely determine without prejudice to the other rights and remedies of
the Landlord.

 

7.                                      THE LANDLORDS OBLIGATIONS

 

The Landlord agrees with the Tenant as follows :-

 

(1)                                  to pay and indemnify the Tenant against all
assessments and outgoings in respect of the Property (except charges for the
supply of electric power or the use of any telephone)

 

(2)                                  that the Tenant paying the Rent and
performing the agreements on the part of the Tenant may quietly possess and
enjoy the Property during the tenancy without any lawful interruption from the
Landlord or any person claiming under or in trust of the Landlord to return to
the Tenant any Rent payable for any period while the Property is rendered
uninhabitable by fire, the amount in case of dispute to be settled by
arbitration

 

(3)                                  to have the common parts of the property
cleaned on a regular basis.

 

7

--------------------------------------------------------------------------------


 

(4)                                  to pay all council tax charges due on the
property during the course of the tenancy.

 

(5)                                  To purchase the appropriate television
license in respect of any television receiver at the premises and to ensure that
at all times during the tenancy hereby created there is a current valid
television license in force in respect of any television set at the premises.

 

8.                                      SECTION 11

 

This Agreement shall take effect subject to the provisions of Section 11 of the
Landlord and Tenant Act 1985 if applicable to the tenancy.

 

9.                                      HOUSING ACT 1988

 

This tenancy agreement may be terminated (but not during the initial six months
of this tenancy) should the Mortgage require possession under the Housing Act
1988, Schedule 2, Ground 2.

 

10.                               NOTICE

 

Notice under section 48 of the Landlord and Tenant Act 1987.  The Tenant is
hereby notified that notices (including notices in proceedings) must be served
on the Landlord by the Tenant at the following address:-

 

Riverdale Estates Ltd

3 Wherry Lane

Ipswich

IP4 1LG

 

11.                               English law shall apply to this Agreement.

 

IN WITNESS whereof this Agreement has been executed on the day and year written
above.

 

SIGNED by

Riverdale Estates Ltd

/s/ [ILLEGIBLE]

 

The Landlord

 

 

 

 

 

 

 

 

SIGNED by

 

 

A Director of Vidus Ltd

/s/ [ILLEGIBLE]

 

The Tenant

 

8

--------------------------------------------------------------------------------


 

[g131271kmi001.jpg]

 

ADDENDUM

 

1.               The landlord agrees to pay for the subscription to NTL to cover
standard Broadband provision (150k) and Cable TV package.  The Landlord takes no
responsibility for the reliability of this provider.

 

2.               The Landlord agrees to provide a cleaning service for the
Property.  The cleaning is contracted on a Monday every 2 weeks and will consist
of a total of 3 hours cleaning in total.  Any additional cleaning which is
required or requested will be for the account of the Tenant.

 

 

Residential Lettings & Property Management

3 Wherry Lane, Ipswich, Suffolk IP4 1LG

Telephone: 01473 217600  Fax: 01473 287408

www.riverdaleestates.co.uk

 

Registered Office: Saxtead Bottom Farm, Saxtead Suffolk IP13 9QS

Company Registration in England, Number 3280625

 

--------------------------------------------------------------------------------